Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 1 of 28 PageID #: 550




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 TERRY DALE WILLIAMS                                CIVIL ACTION NO. 17-1291

 VERSUS                                             JUDGE ELIZABETH E. FOOTE

 RED RIVER BEVERAGE GROUP                           MAGISTRATE JUDGE HORNSBY


                                  MEMORANDUM RULING

         Pending before the Court is a motion for summary judgment [Record Document

  49], filed by the Defendant, Red River Beverage Group (“Red River”). Red River’s motion

  asks this Court to dismiss all claims of race and age discrimination brought by the Plaintiff,

  Terry Williams (“Williams”). Upon consideration of the briefs filed by the parties and for

  the reasons stated below, Red River’s motion for summary judgment is GRANTED.

                                        BACKGROUND

         Beginning in 2004, Williams, who is African American, worked for Red River as a

  salesman. Record Documents 49-3, p. 1 & 54, p. 2. Williams was fifty-one years of age

  at the time he joined the company. Record Document 49-5, p. 1. He was fired in 2016,

  as a result of what he claims to be race and age discrimination.

         As a salesman for Red River, Williams sold the company’s products to stores and

  ensured that those accounts had fresh product on their shelves. Id. at p. 2. Williams was

  required to follow the “Laws of the Industry,” which were designed to ensure fresh product

  was made available to customers at all times. Id. at p. 2 & 49-6, p. 20. Salesmen could

  rotate products in their accounts to maintain freshness. Id.



                                                1
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 2 of 28 PageID #: 551




         Williams’s employment was governed by the Red River Beverage Group, LLC

  Company Policy, which was in effect throughout his tenure with Red River.            Record

  Document 49-5, p. 2.      The company policy stated that some bases for discipline or

  termination included insubordination, violation of the product out-of-date policy, and

  dereliction of duty. Record Document 49-6, pp. 21 & 24. Williams was written up by the

  company once in April of 2011 when a store called to complain that its shelves were empty

  because no product had been stocked. Record Document 49-7, p. 7. Williams did not

  commit any other disciplinary violations for nearly five years, until 2016. During that year,

  he was disciplined for company violations on January 5, 2016, March 23, 2016, August 4,

  2016, and November 17, 2016. Record Document 49-7, pp. 8-16. According to Red River,

  these violations formed the basis of his eventual discharge from the company.

         The January incident stemmed from company management learning that one of

  Williams’s accounts, a County Market store, had out-of-date product at the bottom of

  displays and in the store’s back room. In all, company management discovered seventy-

  five cases of out-of-date two-liters and twelve cases of half-pack half-liters, which cost

  Red River over $600. The Employee Warning Notice issued for this incident states, “we

  cannot afford to have out of date available for the consumer to purchase. I hope that

  Terry sees the severity of this and will work on improving his work ethic . . . . Any further

  occurrences of this type of action will result in dismissal.” Id. at p. 9. In March, company

  management found out of date product spread throughout two County Market locations.

  Id. at pp. 11-12. Based on this violation, Red River placed Williams on a performance




                                               2
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 3 of 28 PageID #: 552




  improvement plan, and he was warned that “further misconduct may result in additional

  discipline up to and including . . . dismissal from the company.” Id. at pp. 10, 12.

         Then, in August, Williams was written up for insubordination, failure to follow

  directions, and failure to handle customer concerns. Record Document 49-7, p. 14. This

  resulted from a call Red River received from one of Williams’s customers in which the

  customer complained about being out of stock of several items. Red River District Manager

  Jody Holloman (“Holloman”) texted Williams three times over the course of several hours,

  yet Williams never responded. In the evening Holloman included George Page (“Page”),

  Director of Sales and Marketing, on the text thread. Page instructed Williams to take care

  of the issue first thing the following morning. Holloman’s narrative on the report reflected

  that Williams “became argumentative and laid blame on others.” Record Document 49-7,

  p. 14. The next morning, Williams spoke with the respective store manager and “blame[d]

  the office, drivers and everyone else” for the store being out of stock. Id. Williams then

  made arrangements to have the product delivered the following day, but upon questioning

  from the Red River office staff about whether Williams was expected to deliver the product

  himself, Williams reportedly told both the customer and the office personnel that he was

  not going to deliver despite being told to do so directly. Id. Upon learning this, Red River

  asked Williams to report to the office by 9:30 a.m. that day, but Williams did not appear

  until 11:10 a.m. Id. During a meeting on this issue, Williams told Page that he would not

  deliver the product himself, and then he allegedly became disrespectful, “combative and

  argumentative.” Id. Red River initially placed Williams on a three-day unpaid suspension

  but it ultimately rescinded the suspension. Id.


                                               3
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 4 of 28 PageID #: 553




         Williams’s final infraction in November of 2016 was, according to Human Resources

  Manager Angie Davis (“Davis”), the “proverbial straw that broke the camel’s back.” Id. at

  18. On November 17, 2016, Williams was at one of his Super One accounts when he

  called Holloman to request display racks for the store. Record Document 49-6, pp. 3-4.

  Bobby Moore (“Moore”), an off-duty Red River salesman, was also at Super One and

  engaged in conversation with Williams. When Holloman’s voicemail picked up, Williams

  failed to hang up to end the call. Thus, the conversation that ensued between Williams

  and Moore was recorded by Holloman’s voicemail. In that conversation, Williams told

  Moore about another Red River salesman who had provided notice to the company that

  he would be leaving, however, he offered to stay on to deliver products to his customers.

  Williams remarked that he would not have made the same offer, as Red River is

  unappreciative of its employees. This comment was made while Super One customers

  were passing by, but Williams submits that no Super One management was within earshot.

  Id. at p. 6.

         Upon hearing the recording, Red River management issued Williams a disciplinary

  notice and then immediately terminated his employment. The violation warning stated

  that he had made slanderous comments about Red River during a conversation with a

  customer. Record Document 49-7, p. 15. The termination notice was also based upon

  “multiple warnings, write ups and evaluations.” Id. at p. 16. Williams, who was sixty-

  three at the time of his termination, filed the instant suit alleging both racial and age

  discrimination in violation of Title VII and the Age Discrimination in Employment Act,

  respectively. Record Documents 54, p. 1 & 29, p. 3.


                                             4
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 5 of 28 PageID #: 554




                                         STANDARD

         Federal Rule of Civil Procedure 56(a) directs that a court “shall grant summary

  judgment if the movant shows that there is no genuine dispute as to any material fact and

  the movant is entitled to judgment as a matter of law.” Summary judgment is appropriate

  when the pleadings, answers to interrogatories, admissions, depositions, and affidavits on

  file indicate that there is no genuine issue of material fact and that the moving party is

  entitled to judgment as a matter of law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322,

  106 S. Ct. 2548, (1986). When the burden at trial will rest on the non-moving party, the

  moving party need not produce evidence to negate the elements of the non-moving party’s

  case; rather, it need only point out the absence of supporting evidence. See Celotex, 477

  U.S. at 322-323.

         If the movant satisfies its initial burden of showing that there is no genuine dispute

  of material fact with the motion for summary judgment, the nonmovant must demonstrate

  that there is, in fact, a genuine issue for dispute at trial by going “beyond the pleadings”

  and designating specific facts for support. Little v. Liquid Air Corp., 37 F.3d 1069, 1075

  (5th Cir. 1994). “This burden is not satisfied with ‘some metaphysical doubt as to the

  material facts,’” by conclusory or unsubstantiated allegations, or by a mere scintilla of

  evidence. Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

  586, 106 S. Ct. 1348 (1986)). However, “[t]he evidence of the non-movant is to be

  believed, and all justifiable inferences are to be drawn in his favor.” Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505 (1986) (internal citations omitted); Reid

  v. State Farm Mut. Auto Ins. Co., 784 F.2d 577, 578 (5th Cir. 1986) (the court must “review


                                               5
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 6 of 28 PageID #: 555




  the facts drawing all inferences most favorable to the party opposing the motion”). While

  not weighing the evidence or evaluating the credibility of witnesses, courts should grant

  summary judgment where the critical evidence in support of the nonmovant is so weak

  and tenuous that it could not support a judgment in the nonmovant’s favor. Little, 37

  F.3d at 1075.

         Additionally, Local Rule 56.1 requires the moving party to file a statement of

  material facts as to which it contends there is no genuine issue to be tried. Pursuant to

  Local Rule 56.2, the party opposing the motion for summary judgment must set forth a

  “short and concise statement of the material facts as to which there exists a genuine issue

  to be tried.” All material facts set forth in the statement required to be served by the

  moving party “will be deemed admitted, for purposes of the motion, unless controverted

  as required by this rule.” Local Rule 56.2.

                                     LAW AND ANALYSIS

  I.     Race Discrimination

         Title VII of the Civil Rights Act makes it an unlawful employment practice for an

  employer to refuse to hire or to discharge, or otherwise discriminate against any individual

  with respect to his or her “compensation, terms, conditions, or privileges of employment,

  because of such individual’s race, color, religion, sex, or national origin . . . .” 42 U.S.C. §

  2000e-2(a)(1). “The Title VII inquiry is whether the defendant intentionally discriminated

  against the plaintiff.” Alvarado v. Texas Rangers, 492 F.3d 605, 611 (5th Cir. 2007)

  (quoting Roberson v. Alltel Info. Servs., 373 F.3d 647, 651 (5th Cir. 2004)). Intentional

  discrimination can be established through either direct or circumstantial evidence. Id.


                                                 6
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 7 of 28 PageID #: 556




  Direct evidence of discrimination “proves the existence of a fact without any inferences or

  presumptions. Most often, direct evidence takes the form of a discriminatory statement

  directly connected to the plaintiff’s discharge.”      McMichael v. Transocean Offshore

  Deepwater Drilling, Inc., 934 F.3d 447, 456 (5th Cir. 2019) (internal marks and citations

  omitted).

           When a plaintiff has no direct evidence of discrimination, the courts are to apply

  the McDonnell Douglas burden-shifting framework. 1 See Reeves v. Sanderson Plumbing

  Prod., Inc., 530 U.S. 133, 142, 120 S. Ct. 2097 (2000). To sustain a claim under this

  framework, a plaintiff first must establish a prima facie case of discrimination, which

  creates a presumption of intentional discrimination. Alvarado, 492 F.3d at 611. If a plaintiff

  is able to set forth a prima facie case of discrimination, the burden then shifts to the

  employer to produce evidence that its actions were justified by a legitimate, non-

  discriminatory reason. Reeves, 530 U.S. at 142. If the employer provides a legitimate,

  non-discriminatory reason for its employment action, the presumption of discrimination

  disappears and “the burden shifts back to the plaintiff to establish either: (1) that the

  employer's proffered reason is not true but is instead a pretext for discrimination; or (2)

  that the employer's reason, while true, is not the only reason for its conduct, and another

  ‘motivating factor’ is the plaintiff's protected characteristic.” Alvarado, 492 F.3d at 611.

           This second showing, known as the “mixed-motive framework,” is not part of the

  traditional McDonnell Douglas framework but is employed by the courts in this circuit in

  an identical manner. Under the mixed-motive inquiry, if the plaintiff can demonstrate that



  1   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973)
                                                7
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 8 of 28 PageID #: 557




  the protected characteristic (here, race) was a motivating factor, then it “falls to the

  defendant to prove that the same adverse employment decision would have been made

  regardless of discriminatory animus. If the employer fails to carry this burden, plaintiff

  prevails.” Rachid v. Jack In The Box, 376 F.3d 305, 312 (5th Cir. 2004) (internal marks

  omitted).

           a.     Prima Facie Case

           Generally, a plaintiff can establish a prima facie case of discrimination by showing

  that: (1) he is a member of a protected group; (2) he was qualified for the position at

  issue; (3) he was discharged or suffered some adverse employment action by the

  employer; and (4) he was treated less favorably than other similarly situated employees

  who were not members of the protected class, under nearly identical circumstances or he

  was replaced by someone outside of the protected group. See McDonnell Douglas Corp.

  v. Green, 411 U.S. 792, 802 & n.13, 93 S. Ct. 1817 (1973); Sanders v. Christwood, 970

  F.3d 558, 561 (5th Cir. 2020); McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir.

  2007).

           In the instant case, Red River concedes that Williams is a member of a protected

  class (element one) and it agrees that he was terminated from his employment (element

  three). It does, however, dispute that Williams was qualified for his position (element

  two). Unfortunately, its motion does not address whether Williams was treated less

  favorably than other employees of a different class or whether he was replaced by

  someone outside of his own class (element four). The Court will address elements two

  and four, in turn, taking Red River’s silence into account.


                                                8
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 9 of 28 PageID #: 558




         As to element two, Williams’s qualification for his position, Red River submits that

  “[t]he failure to adhere to Defendant’s policy and admitted inability to perform his job

  duties rendered Plaintiff unqualified for his job and prevents him from establishing a prima

  facie case related to his termination.” Record Document 49-5, p. 9. This argument,

  however, is foreclosed by Fifth Circuit precedence established in Bienkowski v. American

  Airlines, Inc., 851 F.2d 1503 (5th Cir. 1988).

         In Bienkowski, the defendant-employer alleged that the plaintiff was not qualified

  for his job, even though his performance had been satisfactory for ten years, “because his

  supervisors became unsatisfied with his work.” Id. at 1505.      The defendant contended

  that to prove a prima facie case of discrimination, the plaintiff was required to demonstrate

  that he performed his job to the standards of his employer. Id. The Fifth Circuit disagreed,

  holding that “a plaintiff challenging his termination . . . can ordinarily establish a prima

  facie case of . . . discrimination by showing that he continued to possess the necessary

  qualifications for his job at the time of the adverse action.” Id. at 1506. Clarifying, the

  court stated this meant that the “plaintiff had not suffered physical disability or loss of a

  necessary professional license or some other occurrence that rendered him unfit for the

  position for which he was hired.” Id. at 1506 n.3. It reasoned that inquiring into a

  plaintiff’s qualifications at both the prima facie and pretext stages of the McDonnell

  Douglas analysis would create an “unnecessary redundancy.” Id. at 1505. Thus, per

  Bienkowski, if a plaintiff can successfully establish that he continued to possess the

  necessary qualifications to perform his job duties, he has satisfied that element of his

  prima facie case. “The lines of battle may then be drawn over the employer's articulated


                                               9
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 10 of 28 PageID #: 559




  reason for its action and whether that reason is a pretext for . . . discrimination.” Id. at

  1506.

          Accordingly, Red River’s argument that Williams cannot establish a prima facie case

  of discriminatory discharge because he cannot prove he was qualified for his sales position

  is unavailing. There is no evidence in the record that some event, such as suffering a

  physical disability or losing a necessary professional license, prevented Williams from

  working for Red River with the same experience, qualifications, and skillset he possessed

  when hired. Because there is no dispute that Williams was actually qualified for the

  position of salesman when he was hired, the Court finds that Williams has satisfied this

  element of his prima facie case. See also Berquist v. Wash. Mut. Bank, 500 F.3d 344 (5th

  Cir. 2007) (explaining that because plaintiff possessed the same job qualifications when

  defendant fired him as when he was initially hired for that position, plaintiff “need not

  show that his performance met [defendant’s] expectations to establish a prima facie

  case.”).

          The Court now turns to element four of the prima facie case. The final prong of

  establishing a prima facie case of racial discrimination requires Williams to show that he

  was replaced by someone outside of his protected class or he was treated less favorably

  than a “similarly situated comparator of another race;” the latter is referred to as disparate

  treatment. Harris v. Drax Biomass Inc., 813 F. App’x 945, 948 (5th Cir. 2020). Williams

  claims he meets this element in two ways: (1) he was replaced by Barry Frost (“Frost”),

  a Caucasian employee and (2) he was fired because of the November conversation with




                                               10
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 11 of 28 PageID #: 560




  Moore, a Caucasian employee, while Moore was not fired or even disciplined. 2 Red River

  does not dispute that Williams was replaced by Frost, who is Caucasian and thus outside

  of Williams’s protected class. As such, the Court finds that Williams has established that

  he was replaced by someone outside of his protected class, and hence, has set forth a

  prima facie case of racial discrimination.

         However, to the extent Williams claims he has established element four through

  evidence of disparate treatment, the Court disagrees. Williams has failed to set forth a

  prima facie case of disparate treatment regarding his allegation that he was treated less

  favorably than Moore, an allegedly similarly situated employee. Similarly situated

  employees are called “comparators” under Title VII jurisprudence. In identifying

  comparators, the Fifth Circuit has defined “similarly situated employees” narrowly. “[A]n

  employee who proffers a fellow employee as a comparator [must] demonstrate that the

  employment actions at issue were taken ‘under nearly identical circumstances.’ ” Lee v.

  Kansas City S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009); Perez v. Tex. Dep't of Criminal

  Justice, Inst'l Div., 395 F.3d 206, 213 (5th Cir. 2004) (“[F]or employees to be similarly

  situated those employees’ circumstances, including their misconduct, must have been

  ‘nearly identical.’ ”). Nearly identical circumstances exist “where the employees being

  compared held the same job or responsibilities, shared the same supervisor or had their

  employment status determined by the same person, and have essentially comparable




  2In his declaration, Williams attests that Moore is Caucasian and that Frost is not African
  American. Record Document 54-1, p. 10. He declares that upon further investigation,
  he learned that Frost is Caucasian. Id. Because Red River does not dispute that Frost is
  Caucasian, the Court will assume this as a fact for purposes of this ruling.
                                               11
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 12 of 28 PageID #: 561




  violation histories.” Lee, 574 F.3d at 260. And most importantly, “the plaintiff’s conduct

  that drew the adverse employment decision must have been ‘nearly identical’ to that of

  the proffered comparator who allegedly drew dissimilar employment decisions.” Id.

          Here, the sum total of Williams’s argument on this point is: “Bobby Moore is an

  example of someone who was not of Mr. Williams’ race but received favorable treatment

  even though he was a part of the same conversation for which Mr. Williams was ultimately

  terminated.” Record Document 54, p. 20. This single argument fails to carry Williams’s

  burden. Without competent evidence from which the Court might compare the two

  employees, the Court cannot make a finding that this element has been satisfied. Williams

  has provided no evidence of Moore’s job duties or responsibilities, who supervised him, or

  critically, Moore’s violation history with Red River. On this latter point, Red River’s human

  resources manager, Davis, stated in her declaration that Moore did not share the same

  disciplinary history as Williams and that he did not have multiple write-ups within a singe

  year.

          Of paramount importance here, Moore’s alleged misconduct (participating in the

  November conversation with Williams) is not “nearly identical” to Williams’s conduct, as

  required by the jurisprudence. Indeed, Williams himself conceded during his deposition

  that Moore did not make any independent remarks about Red River but merely agreed

  with Williams’s comments. Record Document 49-6, p. 9. See also Lee, 574 F.3d at 260

  (“If the difference between the plaintiff's conduct and that of those alleged to be similarly

  situated accounts for the difference in treatment received from the employer, the

  employees are not similarly situated for the purposes of an employment discrimination


                                               12
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 13 of 28 PageID #: 562




  analysis.”). To establish disparate treatment, a plaintiff must show the employer gave

  preferential treatment to another employee outside the protected class under nearly

  identical circumstances. Lee, 574 F.3d at 260. Williams has failed to identify a similarly

  situated comparator who received better treatment.

         b.     Legitimate Nondiscriminatory Reason

         Because Williams has established a prima facie case of discrimination by showing

  he was replaced by Frost, who is outside of his protected class, the burden shifts to Red

  River to articulate a legitimate, nondiscriminatory reason for its employment action. See

  Reeves, 530 U.S. at 142. In order to meet its burden, Red River “must provide both ‘clear

  and reasonably specific reasons’ for its actions.” Okoye v. Univ. of Tex. Hous. Health Sci.

  Ctr., 245 F.3d 507, 513 (5th Cir. 2001) (quoting Tex. Dep’t. of Cmty. Affairs v. Burdine,

  450 U.S. 248, 258 (1981)). This is a burden of production, not persuasion, and “can

  involve no credibility assessment.” St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 509, 113

  S. Ct. 2742 (1993); see also Haire v. Bd. of Supervisors of La. State Univ. Agric. & Mech.

  Coll., 719 F.3d 356, 363 (5th Cir. 2013). Red River has satisfied this burden by asserting

  that Williams was discharged because of his repeated infractions and warnings, his

  insubordination, and his poor interactions with management. See Perez v. Region 20

  Educ. Serv. Ctr., 307 F.3d 318, 326 (5th Cir. 2002) (“Poor work performance is a

  legitimate, non-discriminatory reason for discharge.”); Rochon v. Exxon Corp., 203 F.3d

  827 (5th Cir. 1999) (“Violation of a work-rule is a legitimate, nondiscriminatory reason for

  termination.”).




                                              13
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 14 of 28 PageID #: 563




         As Red River has satisfied its burden of production by articulating a legitimate,

  nondiscriminatory reason for firing Williams, “the inference of discrimination raised by the

  prima facie case drop[s] from this case.” Shackelford v. Deloitte & Touche, 190 F.3d 398,

  408 (5th Cir. 1999). Hence, summary judgment is appropriate unless Williams can prove

  that Red River’s reasons are pretextual or that his race was a motivating factor in his firing.

         c.     Pretext

         To demonstrate pretext, a plaintiff must show that the employer’s proffered reason

  for the termination is “false or ‘unworthy of credence.’ ” Mackey v. Enventives, 802 F.

  App’x 835, 837 (5th Cir. 2020) (quoting Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir.

  2003)). Pretext must be shown by a preponderance of the evidence. Tatum v. S. Co.

  Servs., 930 F.3d 709, 713 (5th Cir. 2019). Williams must produce evidence that would

  “permit a jury to believe that [the] proffered reason for firing [him] was not its true reason

  but simply pretext for a racially discriminatory reason.” Vaughn v. Woodforest Bank, 665

  F.3d 632, 637 (5th Cir. 2011). The question is whether Red River’s explanation, “accurate

  or not, is the real reason for firing” Williams. Id. Put another way, would “a reasonable

  jury . . . believe [plaintiff’s] version of events and conclude that [defendant’s] stated

  reason for laying him off is false.” Mackey, 802 F. App’x at 837.

         In this case, Williams contends he was fired because he is African American. There

  is no explanation or support for this belief aside from the fact that a white salesman

  replaced him. Indeed, unlike many other cases alleging race discrimination, Williams has

  not identified a single racially offensive comment made by Red River, nor has he alleged

  any use of inflammatory or derogatory language at the company. To be sure, Williams


                                                14
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 15 of 28 PageID #: 564




  admits no Red River employee and no one in management ever made a racial slur or racial

  comment about him. Record Document 49-6, p. 31. He does not contend a racially

  insensitive culture existed within Red River or that one was harbored by Red River decision

  makers. He does not assert that the environment within Red River was hostile to African

  American employees due to explicit or perceived racism. Aside from his claim that Moore

  was treated more favorably than he was on one occasion, Williams does not allege that

  Red River treated African Americans poorly as compared to any other race. He has not

  argued that as an African American salesman, company management placed expectations

  and duties on him that were not shared by the salesmen of other races. Williams has

  neither alleged nor identified any pattern of hiring or firing that would disfavor African

  American employees or applicants. Put simply, Williams’s complaint, amended complaint,

  and opposition to summary judgment are entirely devoid of support for the alleged race

  discrimination.

         The undisputed facts in the record establish that Williams committed several

  violations of company policy within a single year, that he was written up for those

  violations, and that he was warned that future conduct could result in discharge. The

  undisputed facts show that Red River tried to work with Williams before resorting to firing

  him; it rescinded his probation in one instance and put him on a performance review plan

  in another instance. While it may be true that Frost, a Caucasian salesman, was hired to

  replace Williams, Williams has not provided the Court with any information to suggest that

  this decision warrants a finding of discrimination. There is no evidence in the record

  regarding Frost’s credentials, experience, qualifications, or skills, and Williams has not


                                              15
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 16 of 28 PageID #: 565




  alleged that Frost was not qualified to perform the job. Thus, the Court cannot conclude

  that Frost was hired simply because he is white.

         What lies at the crux of this case is Williams’s vehement disagreement with the job

  duties of various Red River employees, including the sales force. Specifically, it is his belief

  that the duties and responsibilities of the sales staff are too onerous and unreasonable for

  certain store accounts, and as such, he should not have been expected to meet those

  demands. He then makes the logical leap that because, in his estimation, other employees

  should have been required to fulfill those duties, then any disciplinary violations aimed at

  him as a salesman were unwarranted and unlawful. As an initial matter, these arguments

  fail because they concern a business judgment this Court may not reconsider, namely the

  job duties for which the sales force is responsible.

         However, as a legal matter, the Court would be remiss not to identify the fatal flaw

  in Williams’s claim—he does not assert that the Red River policies, with which he fervently

  disagrees, were created or implemented in a discriminatory manner, or that they resulted

  in discrimination. All salesmen, regardless of race, were governed by the exact same

  duties and expectations.

         Williams’s efforts to satisfy the pretext element of his case are unpersuasive.

  Williams does not dispute that he was repeatedly written up for violations of company

  policy, and he concedes that he received each of the Red River warnings discussed above.

  He contends, however, that if the jury believes that the allegations in the warning notices

  were not true, then the jury may conclude the notices were simply a pretext for

  discrimination.   In this same vein, Williams asserts that there are genuine issues of


                                                16
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 17 of 28 PageID #: 566




  material fact as to whether he adhered to company policy, whether he made slanderous

  remarks on the November recording, whether those statements were made in front of a

  customer, and/or whether he was actually combative during encounters with

  management, as alleged. But those are not the issues before the Court. The question

  before this Court is whether Williams’s discharge was based upon racial discrimination.

  More precisely, the Court’s inquiry at this stage is whether the write-ups were simply

  pretext for discrimination.   Though Williams asserts that a jury determination that any of

  the facts underlying those warning notices were not true means that he has established

  pretext, the Court disagrees.

         As the Fifth Circuit has explained, “a plaintiff cannot prove that an employer's

  proffered reason is pretextual merely by disputing the correctness of the employer's

  decision.” Burton v. Tex. Dep’t of Criminal Justice, 584 F. App'x 256, 257 (5th Cir. 2014)

  (citations omitted). Indeed, when conducting a pretext analysis, “the issue is not the truth

  or falsity of the allegations [against the employee], but whether the employer reasonably

  believed the . . . allegation and acted on it in good faith.” Jackson v. Cal-W. Packaging

  Corp., 602 F.3d 374, 379 (5th Cir. 2010). To be sure, courts “do not engage in second-

  guessing of an employer's business decisions. Title VII does not require employers to make

  correct decisions, only nondiscriminatory decisions.” Burton, 584 F. App’x at 258 (internal

  citations and marks omitted). Even if Williams did produce evidence that disputed some

  facts set forth in the warning notices, the Fifth Circuit has stated that “[t]he existence of

  competing evidence about the objective correctness of a fact underlying a defendant's

  proffered explanation does not in itself make reasonable an inference that the defendant


                                               17
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 18 of 28 PageID #: 567




  was not truly motivated by its proffered justification.” Little v. Republic Ref. Co., Ltd., 924

  F.2d 93, 97 (5th Cir. 1991); see also Jackson, 602 F.3d at 379 (“Jackson’s assertion of

  innocence alone does not create a factual issue as to the falsity of Cal-Western’s proffered

  reason for terminating him.”). Therefore, a jury disbelieving the allegations in the warning

  notices is insufficient, standing alone. See Collier v. Dall. Cty. Hosp. Dist., 827 F. App'x

  373 (5th Cir. 2020) (explaining that though a plaintiff “may quarrel with the specific details

  of these events,” he still must present evidence of pretext). The jury must have a legally

  sufficient reason to infer racial discrimination, and it is that link which is absent in this

  case.

          Simply put, Williams’s only evidence of pretext is his belief that Red River’s stated

  reason for firing him is pretext. 3 A plaintiff's beliefs are not competent summary judgment

  evidence, and the employer is entitled to judgment as a matter of law if the record

  “conclusively reveal[s] some other, nondiscriminatory reason for the employer's decision.”

  Chapple v. Tex. Health and Human Servs. Comm’n, 789 F. App’x 985, 990 (5th Cir. 2019)

  (quoting Reeves, 530 U.S. at 148); see also Lawrence v. Univ. of Tex. Med. Branch at

  Galveston, 163 F.3d 309, 313 (5th Cir. 1999) (“a subjective belief of discrimination,

  however genuine, [may not] be the basis of judicial relief.” (internal marks omitted)).

  Here, based on the undisputed record, a reasonable jury would not conclude that Red

  River’s stated reason for firing Williams was false or unworthy of credence.



  3 To the extent Williams intended to pursue a disparate treatment theory as a method of
  proving pretext, that falls short for the reasons set forth earlier in this opinion. As
  discussed above, Williams has not established that Moore is a proper comparator. Thus,
  he cannot establish pretext merely by showing that Moore was not fired.


                                                18
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 19 of 28 PageID #: 568




         d.     Mixed Motive

         Even when a plaintiff fails to show that the defendant’s reason for terminating him

  was pretext for discrimination, he can still survive summary judgment if he can

  demonstrate that his race was a motivating factor in the employment decision. Here,

  Williams has made no discernible effort to set forth a mixed motive theory of his case. In

  any event, this claim would fail for the same reasons set forth above.           That is, the

  undisputed facts show that Williams’s termination was based upon his repeated violations

  of company policy and not upon his race. Williams has failed to present any evidence that

  his race played a role in the decision to fire him. Rather, at most, Williams has shown

  that Red River’s decision was plausibly motivated by what it perceived as a disagreeable

  and noncompliant employee. Nonetheless, as long as a protected class or characteristic

  is not at issue, personality conflicts and interpersonal clashes are not shielded by Title VII.

  Indeed, “rightly or wrongly, the employment-discrimination laws have not vested in the

  federal courts the authority to sit as super-personnel departments reviewing the wisdom

  or fairness of the business judgments made by employers, except to the extent that those

  judgments involve intentional discrimination.” Eyob v. Mitsubishi Caterpillar Forklift Am.,

  Inc., 745 F. App'x 209, 214–15 (5th Cir. 2018), as revised (Aug. 10, 2018) (internal marks

  omitted). Thus, the Court finds that a reasonable jury could not conclude that Williams’s

  race was a motivating factor in Red River’s decision to fire him.

         e.     Conclusion on Race Discrimination

         Williams has failed to carry his burden of showing that Red River’s proffered reason

  for the termination of his employment was not true or that race was a motivating factor.


                                                19
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 20 of 28 PageID #: 569




  Accordingly, Red River’s motion for summary judgment is GRANTED as to Williams’s race

  discrimination claim.

  II.   Age Discrimination

        Williams next argues he was fired based on his age. The Age Discrimination in

  Employment Act (“ADEA”) makes it unlawful for an employer “to discharge any individual

  or otherwise discriminate against any individual with respect to his compensation, terms,

  conditions, or privileges of employment, because of such individual's age.” 29 U.S.C. §

  623(a)(1). The ADEA protects workers who are at least forty years old from age-based

  discrimination. Id. at § 631(a).

        As the Fifth Circuit explained in McMichael, in both direct and indirect evidence

  cases, the plaintiff may point “to age-related comments made by a person in charge of

  firing” in order to show discrimination. McMichael, 934 F.3d at 457. However, “[i]n direct

  evidence cases, comments must meet a demanding standard because the plaintiff relies

  on them “to prove the entire case of discrimination.” Id. (citing Goudeau v. Nat'l Oilwell

  Varco, L.P., 793 F.3d 470, 475 (5th Cir. 2015)). As such, the comments “must be more

  than stray remarks.” Id. (citing E.E.O.C. v. Tex. Instruments, 100 F.3d 1173, 1181 (5th

  Cir. 1996)).   Instead, the comment must be “direct and unambiguous, allowing a

  reasonable jury to conclude without any inferences or presumptions that age was an

  impermissible factor in the decision to terminate the employee.” Id. (internal marks

  omitted). Thus, “for a comment to prove age discrimination it must be (1) age related,

  (2) proximate in time to the employment decision, (3) made by an individual with authority

  over the employment decision at issue, and (4) related to the employment decision at


                                             20
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 21 of 28 PageID #: 570




  issue. Id. (quoting Moss v. BMC Software, 610 F.3d 917, 929 (5th Cir. 2010)). Age-related

  comments can still be considered in a discrimination case even if they were not made “in

  the direct context of the termination.” Id. (quoting Palasota v. Haggar Clothing Co., 342

  F.3d 569, 578 (5th Cir. 2003)). However, overall, this is a stringent standard and if

  comments fall short of satisfying it, they cannot defeat summary judgment. See id.; see

  also Jackson, 602 F.3d at 380 (“Comments that do not meet these criteria are considered

  ‘stray remarks,’ and standing alone, are insufficient to defeat summary judgment.”

  (citations omitted)).

         In the instant case, Williams has identified only one age-related comment made by

  anyone at Red River. The Court will examine this remark to determine whether it can be

  considered direct evidence of discrimination. Williams alleges that in 2016, he commented

  that his back was stiff, and Page (his supervisor) allegedly stated, “Terry, you’re just old.”

  Record Document 49-6, p. 32. Williams has identified no other remarks that were made

  regarding his age or the age of other Red River employees.

         Although this statement occurred in the same year that Williams was fired and it

  was made by Page, who is someone with authority over the employment decision at issue,

  this statement cannot serve as direct evidence of discrimination. First, Williams has failed

  to identify when during the 2016 year the comment was made; yet, the pleadings make

  it clear that it was not made in connection with his discharge from the company. Thus,

  Williams has not alleged that Page’s remark was proximate in time to his firing nor has he

  attempted to demonstrate that the remark was related to Red River’s decision to terminate

  him. Accordingly, the comment does not constitute direct evidence of discrimination.


                                               21
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 22 of 28 PageID #: 571




         When the plaintiff lacks direct evidence of age discrimination, he can employ the

  McDonnell Douglas burden shifting framework. See Rachid, 376 F.3d at 312. Once again,

  the plaintiff must first establish a prima facie case of discrimination. Then, the burden

  shifts to the defendant to produce evidence that the plaintiff was terminated for a

  nondiscriminatory reason. If the defendant satisfies this burden, the plaintiff must show

  the legitimate reason offered by the defendant was not its true reason, but was pretext

  for discrimination. Id. at 308 n.3.    “It is at this third stage that the plaintiff must

  demonstrate that age was the ‘but-for’ cause of the defendant’s employment decision,

  notwithstanding the defendant’s putative non-discriminatory reason for the decision.”

  Dubea v. Sch. Bd. of Avoyelles Par., 546 F. App'x 357, 360 (5th Cir. 2013) (citing Reed v.

  Neopost USA, Inc., 701 F.3d 434, 439–40 (5th Cir. 2012)). Thus, merely proving that age

  was a motivating factor in the employer’s decision is not enough. Gross v. FBL Fin. Servs.,

  Inc., 557 U.S. 167, 180, 129 S. Ct. 2343 (2009) (a “plaintiff must prove by a

  preponderance of the evidence . . . that age was the ‘but-for’ cause of the challenged

  employer decision”); see also Moss, 610 F.3d at 928 (explaining that, in Gross, “the

  Supreme Court rejected the application of Title VII’s ‘motivating factor’ standard to ADEA

  cases.”).

         a. Prima Facie Case

         To prove a prima facie case of age discrimination, Williams must show that he was:

  (1) discharged; (2) qualified for the position; (3) within the protected age group at the

  time of the discharge; and (4) either (a) replaced by someone younger, (b) replaced by

  someone outside the protected class, or (c) otherwise discharged because of his age.


                                              22
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 23 of 28 PageID #: 572




  Rachid, 376 F.3d at 309. As to element two, Red River once again argues that Williams

  was not qualified for his position. The Court has already rejected this argument. In light

  of Red River’s silence on the remaining elements, the Court assumes arguendo that

  Williams has satisfied his prima facie burden at this stage.

         b.     Legitimate Nondiscriminatory Reason

         The Court next considers whether Red River has sufficiently articulated a legitimate

  nondiscriminatory reason for firing Williams. For the reasons set forth above in the race

  discrimination analysis—namely, that Red River has asserted that Williams was discharged

  because of his repeated infractions, insubordination, and poor interactions with

  management—, the Court finds that Red River has met this burden.

         c.     Pretext

         Now, Williams must establish pretext.        To do so, he can show that “(1) a

  discriminatory reason more likely motivated the employer, (2) the employer’s reason is

  unworthy of credence, or (3) he is clearly better qualified than the person selected for the

  position.” McMichael, 934 F.3d at 457 (internal citations and marks omitted). Here,

  Williams has not established that Red River’s justification is false or unworthy of belief for

  the same reasons identified in the race discrimination analysis. Similarly, Williams has not

  claimed he was better qualified for the job than Frost, who replaced him. Thus, Williams’s

  only avenue to demonstrating pretext is by showing that Red River was motivated by

  discrimination and that, but for discrimination, it would not have fired him.

         One method of establishing pretext is by using discriminatory statements to

  demonstrate that discrimination motivated the employer to make the challenged decision.


                                               23
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 24 of 28 PageID #: 573




  In a pretext analysis, “the discriminatory remarks are just one ingredient in the overall

  evidentiary mix.” Goudeau, 793 F.3d at 475 (holding that discriminatory remarks are

  relevant at the pretext stage and a less “demanding test applies”). “[T]he plaintiff must

  show that the comments involve (1) discriminatory animus (2) on the part of a person

  that is either primarily responsible for the challenged employment action or by a person

  with influence or leverage over the relevant decisionmaker.” McMichael, 934 F.3d at 457-

  58 (quoting Reed, 701 F.3d at 441 (internal marks omitted)). As the Fifth Circuit explained

  in McMichael,

        Courts typically only find a statement to be evidence of age discrimination in
        two situations. First, courts will find evidence of age discrimination where a
        statement references age in a derogatory or stereotypical way. See, e.g.,
        Rachid, 376 F.3d at 315 (finding evidence of age discrimination where the
        employer told the plaintiff “. . . you’re too old”). Second, courts will find
        evidence of age discrimination where the employer’s statement shows a
        desire to replace older employees with younger ones. See, e.g., Palasota,
        342 F.3d at 577–78 (finding sufficient evidence to sustain a jury verdict
        where the employer stated that the plaintiff’s “sales techniques were out of
        the ‘old school’ of selling”; commented that “there was a ‘graying of the sales
        force’ ” and the employer needed “to find a way to get through it;” and
        recommended severance packages for fourteen named employees, all of
        whom were specifically identified as over fifty years of age, to create “the
        flexibility to bring on some new players”).

  McMichael, 934 F.3d at 458.

        Williams’s assertion that Page’s comment constitutes indirect evidence of

  discrimination falls short. Again, the Court has been given no indication when in 2016

  Page made this comment. Williams has presented absolutely no argument to suggest that

  the comment was related to his ultimate termination. Thus, Williams’s case lacks two

  critical components: temporal proximity and relation or connectivity between the comment

  and the decision. The jurisprudence is clear that “sporadic” comments “untethered to

                                              24
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 25 of 28 PageID #: 574




  specific speakers or times” do not show a genuine dispute of material fact as to the

  ultimate issue, which is whether the employer discriminated against the employee. Reed,

  701 F.3d at 442 (insufficient evidence where plaintiff claimed that co-workers called him

  “old man,” “old fart,” “pops,” and “grandpa,” but he could not identify the speakers or

  when the comments were allegedly made, he never reported the comments to

  management, and his alleged harassers had no authority over his termination); see also

  Kelly v. Costco Wholesale Corp., 632 F. App’x 779, 783 (5th Cir. 2015) (comment by

  manager that he would hire “young kids” if plaintiff could not do his job failed to prove

  discrimination); Armendariz v. Pinkerton Tobacco Co., 58 F.3d 144, 153 (5th Cir. 1995)

  (manager’s comments to plaintiff’s fifty-one-year-old co-worker that co-worker was

  “getting old” and “losing her memory” were too remote and vague to be probative of age

  discrimination against fifty-three-year-old plaintiff); Waggoner v. City of Garland, Tex.,

  987 F.2d 1160, 1166 (5th Cir. 1993) (stray remarks like “a younger person could do faster

  work” or calling someone an “old fart” are insufficient to establish discriminatory animus);

  Turner v. N. Am. Rubber, Inc., 979 F.2d 55, 59 (5th Cir. 1992) (age-related comments

  that are vague and remote in time, such as supervisor’s comment that he would send

  “three young tigers” to assist older employee, constitute stray remarks that fail to establish

  discrimination). In other words, “a comment is not evidence of discrimination if it is the

  sole proof of pretext, or if it is not made in temporal proximity to the adverse employment

  decision.” Cervantez v. KMGP Servs. Co. Inc., 349 F. App'x 4, 11 (5th Cir. 2009) (because

  stray remark was the only evidence of pretext, it was not probative of discriminatory

  intent).


                                               25
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 26 of 28 PageID #: 575




         In the instant case, Williams has not identified any alleged discriminatory conduct

  aside from Page’s one remark. Galvanized solely with this one remark, Williams must at

  the very least come forward with evidence that Page’s comment was made at or near the

  time of his discharge and/or that his discharge stemmed from or could be related back to

  Page’s comment. However, based upon the record in this case, the comment appears

  wholly unrelated to Williams’s discharge and he has presented no evidence to show

  otherwise. See Jackson, 602 F.3d at 380.

         And, aside from Page’s comment, Williams has produced no further evidence that

  he was discriminated against because of his age. There is no suggestion that Red River

  systemically disfavored older workers or harbored animus against them. Cf. Goudeau,

  793 F.3d at 476 (plaintiff’s supervisor’s repeated remarks about “old people, calling

  plaintiff an “old fart,” saying plaintiff wore “old man clothes” and his stated intention to

  fire two older workers, in connection with suspicious timing, constituted indirect evidence

  of discrimination; Machinchick v. PB Power, Inc., 398 F.3d 345, 352 (5th Cir. 2005)

  (company’s stated business plan to assemble a younger workforce, combined with age

  stereotyping remarks, such as stating that plaintiff was unable to adapt to changing

  environments, created an inference that plaintiff’s age was a factor in his termination);

  Rachid, 376 F.3d at 313 (plaintiff’s supervisor’s repeated ageist comments established

  evidence of discrimination); Russell v. McKinney Hosp. Venture, 235 F.3d 219, 226-27 (5th

  Cir. 2000) (pretext established by evidence of age-related remarks, such as “old bitch,”

  that were made by a younger manager who wielded enough informal power within the

  company to effectively become the decisionmaker).


                                              26
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 27 of 28 PageID #: 576




         Here, Red River hired Williams when he was fifty-four years old and he worked

  there until he was sixty-three. Further, two of the three decisionmakers responsible for

  firing him were over the age of forty—Page was forty-eight, while Holloman was fifty.

  Record Document 49-3, p. 4. Page’s and Holloman’s membership in the same protected

  class as Williams further undercuts any inference of age discrimination. See Brown v. CSC

  Logic, Inc., 82 F.3d 651, 658 (5th Cir. 1996), abrogated on other grounds by Reeves, 530

  U.S. at 134 (an inference that age discrimination is not the motive arose because fifty-

  eight-year-old plaintiff was fired by his sixty-year-old employer); Kelly, 632 F. App'x at 783

  (manager who terminated plaintiff was three years older than plaintiff at the time,

  “bolster[ing] the inference that age discrimination was not the reason for his termination”).

  In addition, there is evidence that Moore, who allegedly participated in the same

  conversation as Williams and for which he was ultimately terminated, was sixty-four years

  old. Yet, despite his age, Moore was not disciplined or fired by Red River, serving to

  further undermine Williams’s allegations.

         e.     Conclusion as to Age Discrimination

         Williams’s sole evidence of pretext is one remark made by Page, who was in the

  same protected class as Williams at the time the remark was made. Williams cannot

  connect this stray remark to the ultimate decision to fire him, nor can he establish that it

  was made close in time to the decision to terminate his employment. He has not alleged

  that any other employee or member of management ever made another single comment

  regarding his age. He cannot establish Red River harbored age-based animus or that it

  favored younger workers.      Williams’s proof, consisting solely of Page’s remark, falls


                                               27
Case 5:17-cv-01291-EEF-MLH Document 62 Filed 11/19/20 Page 28 of 28 PageID #: 577




  woefully short of proving pretext. Ultimately, Williams cannot establish that but-for his

  age, Red River would not have fired him. For these reasons, summary judgment is

  GRANTED as to Williams’s claim of age discrimination in violation of the ADEA.

  III.   Conclusion

         As set forth above, the Court finds that summary judgment is appropriate for both

  Williams’s race discrimination claim and his age discrimination claim. Therefore, Red

  River’s motion for summary judgment is GRANTED, and Williams’s claims against Red

  River are hereby DISMISSED WITH PREJUDICE.

         A judgment consistent with this Memorandum Ruling shall issue herewith.
                                              19th

          THUS DONE AND SIGNED this 18th
                                     X day of November, 2020.



                                         ELIZABETH E. FOOTE
                                         UNITED STATES DISTRICT JUDGE




                                             28
